Pinney, J.
. The order appealed from was made before the decision of Nonotuck Silk Co. v. Flanders, 87 Wis. 237, and In re Plankinton Bank, 87 Wis. 378. For the reason that the trust property or fund sought to be recovered by the petitioner could not be traced and followed into any property or money which came to the hands of the receiver, his case wholly failed. His right to recover depended upon tracing such property, or the proceeds thereof, into some property or fund which came to the hands of the receiver. Burnham v. Barth, 89 Wis. 362.
By the Court.— The order of the circuit court is reversed, •and the cause remanded with directions to dismiss the petition.